GOLDTHWAITE, J.'
— 1. We do not think that the cases cited have any direct application to that before us, In-prosecutions for larceny, the identical thing alledged to be stolen constitutes the gist of the offence, and therefore no latitude can be indulged in the description. Another reason in such cases is, that the indictment must be sufficiently certain in description to convict the defendant if he is subsequently prosecuted for the same offence. [State v. Murphy, at this term.] Under the statute upon which the prosecution is founded the of-fence is the trading with the slave for any commodity without the consent of the master, &c. The consequence is, that it is less material to inquire what was sold, than it is, that it was a commodity, within the terms of the statute. It would have been sufficient to alledge generally a yard of cloth, and its fabric or color is not essential. We, therefore, come to the conclusion there is error in refusing the charge asked for in this connection.
2. The other charge ought to have been given. It is essential that the evidence in every criminal case should be of a conclusive nature and tendency; this can never be where it does not exclude all reasonable doubts of the guilt of the person upon trial. If then the evidence is of such a nature as not to exclude a reasonable supposition of innocence, it cannot with propriety be said to be sufficient to convict. The true rule on this subject is stated in The State v. Marler, 2 Ala. Rep. 43; and is, that the jury must be satisfied beyond a reasonable doubt of the guilt of the prisoner; this can never be the case so long as the evidence does not exclude any reasonable supposition of innocence. [The State v. Murphy, at this term.]
For the error in this charge the judgment must be reversed, and the cause remanded for another trial.